Citation Nr: 1755292	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. B. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to August 1974 and from July 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen a previously denied claim of entitlement to service connection for schizophrenia.  However, a subsequent Board decision in June 2015 found new and material evidence sufficient to reopen the claim of service connection, and then remanded that claim for evidentiary development.  An additional remand for further development was required in May 2016.  

Specifically, the June 2015 Board remand sought recent VA treatment records and a VA psychiatric examination.  Subsequent VA treatment records have now been associated with the claims file, and the Veteran was afforded a VA psychiatric examination in August 2015.  

The May 2016 remand requested the Veteran's disability benefits records from the Social Security Administration (SSA), and an updated medical opinion if determined to be necessary after records were received from the SSA.  Records were sought from the SSA in May 2016 and in November 2017.  On those occasions, the SSA indicated that the requested medical records pertaining to the Veteran's SSA disability benefits could not be forwarded to VA either because those records had been previously destroyed or no longer existed.  In either case, further efforts to obtain them would be futile.  As such, no additional medical opinion was required, as no further medical information could be gleaned from SSA disability records that no longer existed.  In sum, the Board has ensured compliance with due process requirements, and the evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions.   See Stegall v. West, 11 Vet. App. 268 (1998).  The claim is now returned to the Board for further appellate review.  

The Veteran appeared before the undersigned Veterans Law Judge in a Central Office hearing in June 2014 to present testimony on the issue on appeal.  


FINDING OF FACT

The evidence is at least in equipoise that the Veteran incurred paranoid schizophrenia during active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for schizophrenia is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome - a full grant of the benefit sought - no further explanation of how VA has fulfilled the duties to notify and assist is necessary.  


Service Connection

To establish an entitlement to compensation for a service-connected disability, a Veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An alternate method of establishing the second and third elements listed above is through a demonstration of continuity of symptomatology when a claimed disability qualifies as a chronic disease under applicable regulations.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are listed in 38 C.F.R. § 3.309 and include psychoses.  Psychosis is further defined for VA purposes as specifically including schizophrenia.  38 C.F.R. § 3.384 (2017). 

In the present case, the Veteran is currently diagnosed with paranoid schizophrenia, with evidence showing ongoing medication and therapy for the disorder.  VA treatment records, December 2016.  His diagnosis of paranoid schizophrenia is well established, at least since the 1990s.  VA psychiatric examinations, August 2015 & January 1997.  

Rather, in this case, the Veteran's entitlement to service connection rests on a determination as to whether his schizophrenia was incurred during his naval service.  To this end, he contends that he first experienced symptoms of auditory hallucinations during service, particularly during his second period of active duty.  Veteran's Statement in Support of Claim, April 2008.  The Veteran has also consistently reiterated that he experienced hallucinations during service, but did not seek psychiatric care at the time because he feared teasing, mistreatment, or reprisals from his crewmates.  Id.; Hearing transcript, June 2014.   

The Board finds the Veteran competent to describe his own experience of auditory hallucinations.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  The Board also finds his statements to be credible as they are internally consistent within the record over time.  Compare, e.g., Hearing testimony, June 2014 with VA examination, 1997.  The Board acknowledges that in a February 1996 private treatment record, specifically a local mental health intake document, the Veteran is described as "hearing voices and has suffered from paranoia since 1993."  This evidence of a post-service onset of symptoms is found to be less probative in that it is generally inconsistent with the other evidence of record, and the described history was obtained from the Veteran at a time of significantly severe mental health symptomatology which may have obscured the Veteran's understanding or ability to accurately relate historical timelines.  Private treatment record, February 1996 (noting five psychiatric hospitalizations immediately prior between 1993 and 1995).

Upon VA examination in January 1997, the Veteran also presented in such a manner as to be reticent and not able to volunteer much information for the examiner.  However, the examiner reported that "a short time after discharge from the service he experienced some psychotic symptomatology which reasserted itself in 1994" leading to a psychiatric hospitalization due to auditory hallucinations and paranoid delusions.  VA examination, January 1997.  The Board takes this as evidence tending to show continuity of symptomatology as contemplated by 38 C.F.R. § 3.303(b). 

A subsequent VA examination in August 2015 also diagnosed chronic paranoid schizophrenia.  The examiner detailed the Veteran's mental health history, including "trouble" he had during service, described as anxiety and depression, for which he did not seek treatment during service because he did not want to be labelled a "psycho."  The examiner stated that the Veteran's only reported symptoms of schizophrenia began after service in the 1980s, by inference finding that his paranoid schizophrenia did not have its onset during service.  VA examination, August 2015.  The Board gives this less probative weight as it excludes the Veteran's lay testimony of auditory hallucinations beginning during active service in the 1970s.  

Ultimately, after careful consideration of all evidence available in this case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA must resolve any remaining doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
Given the particular facts of this case, the Board finds there to be at least an equal balance of evidence regarding an in-service incurrence of schizophrenia, as evidenced by the credibly described onset of auditory hallucinations during service, and a continuity of symptomatology thereafter.  38 C.F.R. § 3.303(b).  As such, resolving all reasonable doubt in the Veteran's favor, service connection for schizophrenia is warranted. 


ORDER

Service connection for schizophrenia is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


